Exhibit 99.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2006 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number of Issuing Entity: 333-131630-03 Alternative Loan Trust 2006-11CB, Mortgage Pass-Through Certificates, Series 2006-11CB (Exact name of Issuing Entity as Specified in Its Charter) Commission file number of Depositor: 333-131630 CWALT, Inc. (Exact name of Depositor as Specified in Its Charter) Countrywide Home Loans, Inc. (Exact name of Sponsor as Specified in Its Charter) Delaware 87-0698307 (State or Other Jurisdiction of (I.R.S. Employer Identification No. of Incorporation or Organization of the Depositor) the Depositor) c/oCountrywide Home Loans Servicing LP 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices (Zip Code) of the Depositor) Registrant’s telephone number, including area code:(818) 225-3000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes [X] No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No The Registrant has no voting or non-voting common equity held by non-affiliates. 2 EXPLANATORY NOTE Alternative Loan Trust 2006-11CB is filing this report on Form 10-K/A to (i) clarify that Steve Bailey, the signatory to the Form 10-K and the Rule 15d-14(d) Certification attached thereto as Exhibit 31(ii), is the senior officer in charge of the servicing function of Countrywide Home Loans Servicing LP and (ii) provide revised disclosure in response to Item 1119 of Regulation AB. This Form 10-K/A does not otherwise amend the Form 10-K filed on March 27, 2007. DOCUMENTS INCORPORATED BY REFERENCE None. *** This Annual Report on Form 10-K (the “Report”) is filed with respect to the trust entitled Alternative Loan Trust 2006-11CB (the “Issuing Entity”) formed pursuant to the pooling and servicing agreement dated as of March 1, 2006 (the “Pooling and Servicing Agreement”) among CWALT, Inc., as depositor (the “Company”), Countrywide Home Loans, Inc., as a seller (the “Sponsor” and a “Seller”), Park Granada LLC, as a seller (a “Seller”), Park Sienna LLC, as a seller (a “Seller”), Park Monaco Inc., as a seller (a “Seller”), Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), and The Bank of New York, as trustee (the “Trustee”), for the issuance of Mortgage Pass-Through Certificates, Series 2006-11CB (the “Certificates”). 3 PART I Item 1. Business. Omitted as permitted by Instruction J to Form 10-K. Item 1A. Risk Factors. Omitted as permitted by Instruction J to Form 10-K. Item 1B. Unresolved Staff Comments. Not Applicable. Item 2. Properties. Omitted as permitted by Instruction J to Form 10-K. Item 3. Legal Proceedings. Omitted as permitted by Instruction J to Form 10-K. Item 4. Submission of Matters to a Vote of Security Holders. Omitted as permitted by Instruction J to Form 10-K. 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Omitted as permitted by Instruction J to Form 10-K. Item 6. Selected Financial Data. Omitted as permitted by Instruction J to Form 10-K. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Omitted as permitted by Instruction J to Form 10-K. Item 7A Quantitative and Qualitative Disclosures about Market Risk. Omitted as permitted by Instruction J to Form 10-K. Item 8. Financial Statements and Supplementary Data. Omitted as permitted by Instruction J to Form 10-K. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Omitted as permitted by Instruction J to Form 10-K. Item 9A. Controls and Procedures. Omitted as permitted by Instruction J to Form 10-K. Item 9B. Other Information. None. 5 PART III Item 10. Directors, Executive Officers and Corporate Governance. Omitted as permitted by Instruction J to Form 10-K. Item 11. Executive Compensation. Omitted as permitted by Instruction J to Form 10-K. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Omitted as permitted by Instruction J to Form 10-K. Item 13. Certain Relationships and Related Transactions, and Director Independence. Omitted as permitted by Instruction J to Form 10-K. Item 14. Principal Accountant Fees and Services. Omitted as permitted by Instruction J to Form 10-K. 6 PART IV Item 15. Exhibits and Financial Statement Schedules. (a) (1) Not applicable. (2) Not applicable. (3) The required exhibits are as follows: • Exhibit 3(i):Copy of Company’s Certificate of Incorporation (Filed as Exhibit 3.1 to Registration Statement on Form S-3 (File No. 333-110343)) • Exhibit 3(ii):Copy of Company’s By-laws (Filed as Exhibit 3.2 to Registration Statement on Form S-3 (File No. 333-110343)) • Exhibit 4:Pooling and Servicing Agreement (Filed as part of the Current Report on Form 8-K filed on April 14, 2006 under the Commission file number of the Issuing Entity) • Exhibit 31(ii):Rule 15d-14(d) Certification • Exhibit 33.1:Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for Countrywide Financial Corporation • Exhibit 33.2:Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for the Trustee • Exhibit 34.1:Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of KPMG LLP on behalf of Countrywide Financial Corporation • Exhibit 34.2:Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of Ernst & Young LLP on behalf of the Trustee • Exhibit 35:Servicer Compliance Statement of the Master Servicer (b)See subparagraph (a)(3) above. (c)Not applicable. 7 ADDITIONAL INFORMATION Item 1112(b) of Regulation AB. Financial Information of Significant Obligors. Not Applicable. Item 1114(b)(2) of Regulation AB. Financial Information of Significant Enhancement Providers. Not Applicable. Item 1115(b) of Regulation AB. Financial Information of Certain Entities Providing Derivative Instruments. Not Applicable. Item 1117 of Regulation AB. Legal Proceedings. None. Item 1119 of Regulation AB. Affiliations and Certain Relationships and Related Transactions. The Sponsor, the Company, the Issuing Entity, the Sellers and the Master Servicer are affiliated parties.There are no other affiliated parties.There are currently no business relationships, agreements, arrangements, transactions or understandings between (a) the Sponsor, the Company or the Issuing Entity and (b) the Trustee, or any of its affiliates, that were entered into outside the normal course of business or that contain terms other than would be obtained in an arm’s length transaction with an unrelated third party and that are material to the investor’s understanding of the Certificates.No such business relationship, agreement, arrangement, transaction or understanding has existed during the past two years. Item 1122 of Regulation AB. Compliance with Applicable Servicing Criteria. See Exhibits 33.1, 33.2, 34.1 and 34.2 to this Form 10-K. Item 1123 of Regulation AB. Servicer Compliance Statement. See Exhibit 35 to this Form 10-K. 8 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALTERNATIVE LOAN TRUST 2006-11CB By:Countrywide Home Loans Servicing LP, as Master Servicer By:Countrywide GP, Inc. By:/s/ Steve Bailey Name:Steve Bailey Title:Senior Managing Director, Loan Administration (Senior officer in charge of the servicing function of Countrywide Home Loans Servicing LP) Date:November 26, 2007 9 SUPPLEMENTAL INFORMATION TO BE FURNISHED WITH REPORTS FILED PURSUANT TO SECTION 15(d) OF THE ACT BY REGISTRANTS WHICH HAVE NOT REGISTERED SECURITIES PURSUANT TO SECTION 12 OF THE ACT. No annual report, proxy statement, form of proxy or other proxy soliciting material with respect to the Issuing Entity or the Depositor has been, or will be, sent to security holders. 10 EXHIBIT INDEX Exhibit Document 3(i) Company’s Certificate of Incorporation (Filed as Exhibit 3.1 to Registration Statement on Form S-3 (File No. 333-110343))* 3(ii) Company’s By-laws (Filed as Exhibit 3.2 to Registration Statement on Form S-3 (File No. 333-110343)* 4 Pooling and Servicing Agreement (Filed as part of the Current Report on Form 8-K filed on April 14, 2006 under the Commission file number of the Issuing Entity)* 31(ii) Rule 15d-14(d) Certification 33.1 Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for Countrywide Financial Corporation 33.2 Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities for the Trustee 34.1 Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of KPMG LLP on behalf of Countrywide Financial Corporation 34.2 Attestation Report on Assessment of Compliance With Servicing Criteria for Asset-Backed Securities of Ernst & Young LLP on behalf of the Trustee 35 Servicer Compliance Statement of the Master Servicer * Incorporated herein by reference. 11 Exhibit 31(ii) CERTIFICATIONS I, Steve Bailey, certify that: 1. I have reviewed this report on Form 10-K and all reports on Form 10-D required to be filed in respect of the period covered by this report on Form 10-K of Alternative Loan Trust 2006-11CB (the "Exchange Act periodic reports"); 2. Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, all of the distribution, servicing and other information required to be provided under Form 10-D for the period covered by this report is included in the Exchange Act periodic reports; 4. I am responsible for reviewing the activities performed by the servicer(s) and based on my knowledge and the compliance review(s) conducted in preparing the servicer compliance statement(s) required in this report under Item 1123 of Regulation AB, and except as disclosed in the Exchange Act periodic reports, the servicer(s) have fulfilled their obligations under the servicing agreement(s) in all material respects; and 5. All of the reports on assessment of compliance with servicing criteria for asset-backed securities and their related attestation reports on assessment of compliance with servicing criteria for asset-backed securities required to be included in this report in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this report, except as otherwise disclosed in this report. Any material instances of noncompliance described in such reports have been disclosed in this report on Form 10-K. In giving the certifications above, I have reasonably relied on information provided to me by the following unaffiliated parties: The Bank of New York, as Trustee. Date: November26, 2007 /s/ Steve Bailey Steve Bailey Senior Managing Director, Loan Administration (Senior officer in charge of the servicing function of Countrywide Home Loans Servicing LP) Exhibit 33.1 [LOGO OMITTED] Countrywide HOME LOANS 2900 Madera Road Simi Valley, California 93065-6298 (805) 955-1000 ASSESSMENT OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA Countrywide Financial Corporation and certain of its subsidiaries, including its direct and indirect wholly-owned subsidiaries, Countrywide Home Loans, Inc. (CHL), Countrywide Tax Services Corporation, Newport Management Corporation, and Countrywide Home Loans Servicing, LP, a wholly-owned subsidiary of CHL (collectively the "Company") provides this platform-level assessment, for which Countrywide Financial Corporation and such subsidiaries participated in servicing functions, as such term is described under Title 17, Section 229.1122 of the Code of Federal Regulations ("Item 1122 of Regulation AB"), of compliance in respect of the following Applicable Servicing Criteria specified in Item 1122(d) of Regulation AB promulgated by the Securities and Exchange Commission in regard to the following servicing platform for the following period: Platform: publicly-issued (i.e., registered with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended) residential mortgage-backed securities (securities collateralized by residential mortgage loans, including prime, alternative loan products, sub-prime, HELOC and closed seconds) issued on or after January 1, 2006 for which the Company provides cash collection and administration, investor remittances and reporting (except for those activities relating to trustee and paying agent services), and pool asset administration (except for those activities relating to custodial operations of pool assets and related documents), collectively "Servicing Functions" and for which the related issuer has a fiscal year end of December 31, 2006. The platform excludes any transactions issued by any government sponsored enterprise for which the Company provides Servicing Functions. Period: as of and for the year ended December 31, 2006. Applicable Servicing Criteria: all servicing criteria set forth in Item 1122(d), to the extent required in the related agreements, except for the following paragraphs: 1122(d)(1)(iii), 1122(d)(3)(i)(B), only as it relates to information other than that contained in the monthly remittance report delivered by the servicer to the master servicer, trustee, and/or bond administrator, 1122(d)(3)(i)(D), only as it relates to the agreeing with investors' records as to the total unpaid principal balance and number of pool assets serviced by the servicer, 1122(d)(3)(ii), only as it relates to amounts other than amounts remitted by the servicer to the master servicer, trustee, and/or bond administrator, 1122(d)(3)(iii), 1122(d)(3)(iv), 1122(d)(4)(i) and 1122(d)(4)(ii), only as 1122(d)(4)(i) and 1122(d)(4)(ii) relate to the custodial operations of the pool assets and related documents (collateral file) by the document custodian responsible for such functions for the related transaction, and 1122(d)(4)(xv), only as it relates to Item 1115 of Regulation AB (derivative transactions). With respect to the Platform and the Period, the Company provides the following assessment of compliance in respect of the Applicable Servicing Criteria: 1. The Company is responsible for assessing its compliance with the Applicable Servicing Criteria. 2. The Company has assessed compliance with the Applicable Servicing Criteria. 3. Other than as identified on Schedule A hereto, as of and for the Period, the Company was in material compliance with the Applicable Servicing Criteria. KPMG LLP, an independent registered public accounting firm, has issued an attestation report with respect to the Company's foregoing assessment of compliance. COUNTRYWIDE FINANCIAL CORPORATION By: /s/Steve Bailey Steve Bailey Its: Senior Managing Director and Chief ExecutiveOfficer, Loan Administration Dated: February 28, 2007 By: s/ Kevin Meyers Kevin Meyers Its: Managing Director and Chief FinancialOfficer, Countrywide Home Loans, Inc. LoanAdministration Dated: February 28, 2007 Schedule A Material Instances of Noncompliance No material instances of noncompliance: the Company has complied, in all material respects, with the applicable servicing criteria as of and for the year ended December 31, 2006. Exhibit 33.2 ASSERTION OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA The Bank of New York and The Bank of New York Trust Company, N. A. (collectively, the "Company") provides this platform-level assessment of compliance with the servicing criteria specified in Item 1122(d) of Regulation AB promulgated by the Securities and Exchange Commission. Management has determined that the following servicing criteria are applicable in regards to the following servicing platform for the following period: Platform: Publicly-issued (i.e., transaction-level reporting initially required under the Securities Exchange Act of 1934, as amended) residential mortgage-backed securities and other mortgage-related asset-backed securities issued on or after January 1, 2006 (and like-kind transactions issued prior January 1, 2006) for which the Company provides trustee, securities administration, paying agent or custodial services. The platform includes like kind transactions for which the Company provided trustee, securities administrator, paying agent or custodial services as a result of the Company's acquisition as of October 1, 2006 of portions of JPMorgan Chase Bank, N.A.'s corporate trust business, including structured finance agency and trust transactions. Applicable Servicing Criteria: All servicing criteria set forth in Item 1122(d), to the extent required by the related transaction agreements as to any transaction, except for the following criteria: 1122 (d) (1)(ii), (iii), (iv), (4) (iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii) and (xiii). Period: Twelve months ended December 31, 2006. With respect to the Platform and the Period, the Company provides the following assessment of compliance in respect of the Applicable Servicing Criteria: • The Company is responsible for assessing its compliance with the Applicable Servicing Criteria. • The Company has assessed compliance with the Applicable Servicing Criteria. • As of December 31, 2006 and for the Period, the Company was in material compliance with the Applicable Servicing Criteria. 1 Ernst & Young LLP, an independent registered public accounting firm, has issued an attestation report with respect to the Company's foregoing assessment of compliance. The Bank of New York The Bank of New York The Bank of New York TrustCompany, N.A. The Bank of New York Trust Company, N.A. /s/ Robert L. Griffin /s/ Patrick J. Tadie Robert L. Griffin Patrick J. Tadie Authorized Signer Authorized Signer March 1, 2007 2 Exhibit 34.1 [LOGO OMITTED] KPMG KPMG LLP Suite 2000 355 South Grand Avenue Los Angeles, CA 90071-1568 Report of Independent Registered Public Accounting Firm The Board of Directors Countrywide Financial Corporation: We have examined management's assessment, included in the accompanying Assessment of Compliance with Applicable Servicing Criteria, that Countrywide Financial Corporation and certain of its subsidiaries, including its direct and indirect wholly owned subsidiaries, Countrywide Home Loans (CHL), Countrywide Tax Services Corporation, Newport Management Corporation, and Countrywide Home Loans Servicing L.P., a wholly owned subsidiary of CHL (collectively the Company) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB for publicly issued residential mortgage-backed securities (securities collateralized by residential mortgage loans, including prime, alternative loan products, subprime, HELOC, and closed seconds) issued on or after January 1, 2006, for which the Company provides cash collection and administration, investor remittances, and reporting (except for those activities relating to trustee and paying agent services), and pool asset administration (except for those activities relating to custodial operations of pool assets and related documents), collectively "Servicing Functions", excluding any transactions issued by any government sponsored enterprise for which the Company provides Servicing Functions (the Platform), except for servicing criteria 1122(d)(1)(iii), 1122(d)(3)(i)(B), only as it relates to information other than that contained in the monthly remittance report delivered by the servicer to the master servicer, trustee, and/or bond administrator, and 1122(d)(3)(i)(D), only as it relates to the agreeing with investors' records as to the total unpaid principal balance and number of pool assets serviced by the servicer, 1122(d)(3)(ii), only as it relates to amounts other than amounts remitted by the servicer to the master services, trustee, and/or bond administrator, 1122(d)(3)(iii), 1122(d)(3)(iv), 1122(d)(4)(i), and 1122(d)(4)(ii), only as 1122(d)(4)(i) and 1122(d)(4)(ii) relate to the custodial operations of the pool assets and related documents (collateral file) by the document custodian responsible for such functions for the related transaction and 1122(d)(4)(xv), only as it relates to Item 1115 of Regulation AB (derivative transactions), as of and for the year ended December 31, 2006. Management is responsible for the Company's compliance with those servicing criteria. Our responsibility is to express an opinion on management's assessment about the Company's compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company's compliance with the servicing criteria specified above and performing such other procedures as we considered necessary in the circumstances. Our examination included testing of less than all of the individual asset-backed transactions and securities that comprise the Platform, testing of less than all of the servicing activities related to the Platform, and determining whether the Company processed those selected transactions and performed those selected activities in compliance with the servicing criteria. Furthermore, KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss corporative. our procedures were limited to the selected transactions and servicing activities performed by the Company during the period covered by this report. Our procedures were not designed to determine whether errors may have occurred either prior to or subsequent to our tests that may have affected the balances or amounts calculated or reported by the Company during the period covered by this report for the selected transactions or any other transactions. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company's compliance with the servicing criteria. In our opinion, management's assessment that the Company complied with the aforementioned servicing criteria as of and for the year ended December 31, 2006 is fairly stated in all material respects. /s/ KPMG LLP Los Angeles, California February 28, 2007 2 Exhibit 34.2 [LOGO OMITTED] ERNST & YOUNG • Ernst & Young LLP • Phone (212) 773-3000 5 Times Square www.ey.com New York, New York 10036-6530 Report of Independent Registered Public Accounting Firm Board of Directors The Bank of New York We have examined management's assertion, included in the accompanying Management's Report on Assertion of Compliance with Applicable Servicing Criteria that The Bank of New York and The Bank of New York Trust Company, N.A., (collectively, the "Company"), complied with the servicing criteria set forth in Item 1122 (d) of the Securities and Exchange Commission's Regulation AB for the publicly issued (i.e. transaction-level reporting initially required under the Securities and Exchange Act of 1934, as amended) residential mortgage-backed securities and other mortgage-related asset-backed securities issued on or after January 1, 2006 (and like-kind transactions issued prior to January 1, 2006) for which the Company provides trustee, securities administration, paying agent, or custodial services (the "Platform") as of and for the year ended December 31, 2006 except for criteria 1122 (d)(1)(ii)-(iv), and 1122 (d)(4)(iv)-(xiii), which the Company has determined are not applicable to the activities performed by them with respect to the servicing Platform covered by this report. The Platform includes like-kind transactions for which the Company provided trustee, securities administration, paying agent or custodial services as a result of the Company's acquisition as of October 1, 2006 of portions of JPMorgan Chase Bank, N.A.'s corporate trust business, including structured finance agency and trust transactions. Management is responsible for the Company's compliance with those servicing criteria. Our responsibility is to express an opinion on management's assertion about the Company's compliance with the servicing criteria based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants, as adopted by the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company's compliance with the applicable servicing criteria and performing such other procedures as we considered necessary in the circumstances. Our examination included testing of less than all of the individual transactions and securities that comprise the platform, testing of less than all of the servicing activities related to the Platform, and determining whether the Company processed those selected transactions and performed those selected activities in compliance with the servicing criteria and as permitted by the Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations ("Interpretation 17.06"). Furthermore, our procedures were limited to the selected transactions and servicing activities performed by the Company during the period covered by this report. Our procedures were not designed to determine whether errors may have occurred either prior to or subsequent to our tests that may have affected the balances or amounts calculated or reported by the Company during the period covered by this report for the selected transactions or any other transactions. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company's compliance with the servicing criteria. A Member Practice of Ernst & Young Global In our opinion, management's assertion that the Company complied with the aforementioned servicing criteria, including servicing criteria for whichcompliance is determined based on Interpretation 17.06 as described above, as applicable, as of and for the year ended December 31, 2006 for the Platform, is fairly stated, in all material respects. /s/ Ernst & Young LLP March 1, 2007 Exhibit 35 COUNTRYWIDE HOME LOANS SERVICING LP OFFICERS’ CERTIFICATE ANNUAL STATEMENT OF THE MASTER SERVICER CWALT, INC. ALTERNATIVE LOAN TRUST 2006-11CB MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-11CB The undersigned does hereby certify that the undersigned is an officer of Countrywide GP, Inc., general partner of Countrywide Home Loans Servicing LP (the “Master Servicer”), and does hereby further certify pursuant to Section 3.16 of the Pooling and Servicing Agreement for the above-captioned Series (the “Agreement”) that: (i)A review of the activities of the Master Servicer during the preceding calendar year and of the performance of the Master Servicer under the Agreement has been made under my supervision; and (ii)To the best of my knowledge, based on such review, the Master Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout such calendar year. /s/ Craig Baingo Dated: March 14, 2007 Craig Baingo Executive Vice President, Finance
